 



EXHIBIT 10.5
UTAH DEPARTMENT OF HEALTH
Box 143104
288 North 1460 West, Salt Lake City, Utah 84114-3104
CONTRACT AMENDMENT

             
H0535503
        066222            
Department Log Number
      State Contract Number
 
  Amendment Number 03    

        1.   CONTRACT NAME:       The name of this Contract is Health Plan -
Molina.   2.   CONTRACTING PARTIES:       This Contract Amendment is between the
Utah Department of Health (DEPARTMENT), and Molina Healthcare of Utah
(CONTRACTOR).   3.   PURPOSE OF CONTRACT AMENDMENT:       To extend the Contract
period from June 30, 2007 to December 31, 2007 and to increase the Contract
amount to cover the additional six months. The DEPARTMENT and the CONTRACTOR
will negotiate a new savings sharing provision for State Fiscal Year 2008.   4.
  CHANGES TO CONTRACT:       A.   On Page 1, paragraph 3, CONTRACT PERIOD, is
changed to read as follows:          “The service period of this Contract will
be January 1, 2006 through December 31, 2007, unless terminated or extended by
agreement and in accordance with the terms and conditions of this Contract. This
Contract may be extended 2 times, at the option of the DEPARTMENT, by means of
an amendment to this Contract. Such extension must be in writing.”       B.   On
Page 1, paragraph 4, CONTRACT AMOUNT, is changed to read as follows:         
“The CONTRACTOR will be paid up to a maximum amount of $285,250,000.00 in
accordance with the provisions in this Contract. This Contract is funded with
71.26% Federal funds and with 28.74% State funds. The CFDA# is 93.778 and
relates to the Federal funds provided.       C.   On Page 4, of Attachment F,
paragraph C (Savings Sharing Provision for FY2007) is modified to add the
following: “The parties will negotiate a savings sharing provision for FY 2008
and amend this Contract to reflect that agreement. It is the intention of the
parties that the FY 2008 savings sharing provision be effective July 1, 2007.
This updated savings sharing provision for FY 2008 is conditional on approval
from Centers for Medicare and Medicaid Services (CMS).”       D.   All other
provisions of the Agreement remain unchanged.   5.   EFFECTIVE DATE OF
AMENDMENT: This amendment is effective July 1, 2007.   6.   If the Contractor is
not a local public procurement unit as defined by the Utah Procurement Code (UCA
§ 63-56-5), this Contract Amendment must be signed by a representative of the
State Division of Finance and the State Division of Purchasing to bind the State
and the Department to this Contract Amendment.   7.   This Contract, its
attachments, and all documents incorporated by reference constitute the entire
agreement between the parties and supercede all prior negotiations,
representations, or agreements, either written or oral between the parties
relating to the subject matter of this Contract.

IN WITNESS WHEREOF, the parties sign this Contract Amendment.

                          CONTRACTOR: Molina Healthcare of Utah   UTAH
DEPARTMENT OF HEALTH  
By:
  /s/ Paul Muench   7/10/07   By:   /s/ Shari A. Watkins, C.P.A.   7/18/07
 
                   
 
  Signature of Authorized Individual   Date       Shari A. Watkins, C.P.A.  
Date
 
                  Director    
Print Name:
Paul Muench           Office of Fiscal Operations      
Title:
  Executive Director                
 
                  CONTRACT RECEIVED AND
PROCESSED BY    
 
                  DIVISION OF FINANCE   JULY 30, 2007
 
                  State Finance:   Date  
 
                  /s/ Apichino   JULY 27, 2007
 
                  State Purchasing:   Date

Page 1 of 1